This matter came on for consideration upon the filing of a motion for an order to appear and show cause filed by movants, Disciplinary Counsel and the Mahoning County Bar Association, on August 21, 2007, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to abide by the hearing panel’s June 8, 2007 order. On September 28, 2007, this court granted the motion and ordered respondent to file a written response on or before October 18, 2007. Respondent did not file a response. Accordingly,
IT IS ORDERED by the court, sua sponte, that respondent appear in person before this court on December 11, 2007, at 9:00 a.m.